El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El apelante fué acusado de tener en su poder y trans-portar en su automóvil material de bolita, en violación de la Ley núm. 220, Leyes de Puerto Rico, 1948 ((1) pág. 739). El material de bolita presentado en evidencia contra el acu-sado fué supuestamente ocupado en cierta parte del automóvil de éste cuando se allanó de conformidad con una orden de allanamiento. El apelante fué convicto y sentenciado a seis meses de cárcel. En apelación, alega primeramente que. la corte inferior cometió error al declarar sin lugar su moción sobre nulidad de la orden de allanamiento y supresión de la evidencia supuestamente ocupada en el automóvil.
 El acusado sostiene que el allanamiento fué ilegal por cuatro razones. La primera es que era nulo porque no fué ejecutado dentro de los diez días- de la fecha de expedición de la orden, según lo exige el artículo 512 del Código de Enjuiciamiento Criminal, ed. de 1935. La orden de allanamiento fué expedida en la tarde del 20 de septiembre de 1949 y se ejecutó en la noche del 30' de septiembre de 1949. Alega el acusado que los diez días deben contarse a *884partir del 20 de septiembre, y que el allanamiento fué ilegal porque se ejecutó en el undécimo día.
No podemos convenir con esta contención. El artículo 388 del Código Político prescribe como sigue: “El tiempo en que cualquier acto prescrito por la ley debe cumplirse, se computará excluyendo el primer día e incluyendo el último, a menos que éste sea día de fiesta, en cuyo caso será tam-bién excluido.” El término para ejecutar la orden de allana-miento es calculado de conformidad con dicho artículo a partir del día 21 de septiembre y por consiguiente fué válidamente ejecutada el décimo día. Véanse Sosa v. Tribunal de Distrito, 70 D.P.R. 62; Destilería Serrallés, Inc. v. Buscaglia, Tes., 66 D.P.R. 649.
El segundo punto que suscita el acusado es que no había base para la disposición que se incluyó en la orden de allanamiento al efecto de que la misma podría ejecutarse durante las horas del día o de la noche. El artículo 611 del Código de Enjuiciamiento Criminal provee que “El juez de paz insertará en la orden de allanamiento o registro, instrucciones para que ésta sea cumplimentada durante las horas del día, a menos que las declaraciones juradas estén positivamente seguras de que el individuo lleva consigo la prenda que se busca o ésta se encuentra en el lugar que ha de ser registrado, y en ese caso podrá insertar instrucciones para que la orden se cumplimente a cualquiera hora del día o de la noche.” (1
La orden disponía el allanamiento de determinado auto-móvil. La declaración jurada, fechada el 20- de septiembre de 1949, en la cual se basó la orden de allanamiento, fué sus-crita por un policía. Decía en parte que “en septiembre de 1949 como a las 10:00 de la noche vi a Cristóbal Negrón manejando el auto Packard, color azul, de cuatro puertas, tablilla núm. 16342, en la Calle Mora de Ponce, frente a la residencia de Antonio Ramírez y estando el auto estacionado *885al lado Izquierdo de la calle con el motor en marcha. Cristó-bal Negrón contaba en ese momento unos boletos de boli-pool y listas de números de Bolita. Que al notar la presencia del suscribiente, Cristóbal Negrón emprendió veloz carrera en el mencionado auto, sin que el suscribiente pudiera darle alcance. Vi además, cuando me le acerqué al auto, que me-tió el material de Bolita y Boli-pool en el dash del automóvil.”
La parte antes citada de la declaración jurada estaba lo suficiente “positivamente segura” de que el material de bo-lita se encontraba en el automóvil, que justificaba la dispo-sición de que el automóvil podía ser registrado en cualquier momento del día o de la noche. No estamos de acuerdo con el'argumento de que una disposición para registrar un au-tomóvil durante las horas de la noche no procede debido a la movilidad de un automóvil. El requisito del artículo 511 queda debidamente cumplido si el deponente está “positiva-mente seguro” del lugar en que se encuentran los objetos en-vueltos en el propuesto allanamiento cuando tuvo conoci-miento de los hechos. Es cierto que antes de ejecutarse el allanamiento el material de bolita podría ser sacado del auto-móvil. Pero esto también podría suceder si se fuera a allanar una casa. En ambos casos la norma es la misma a los fines del artículo 511. En consecuencia, en este caso, no se in-fringió dicho artículo. Pueblo v. Tonje, 71 D.P.R. 317.
 La tercera contención es que la sección 3 de la Ley núm. 220 no autoriza el allanamiento de un automóvil.!2) *886Es insostenible esta contención. Éste no es un caso en que funcionarios de la policía alegan que tenían derecho a allanar el automóvil sin orden de allanamiento alguna como( incidental a un arresto válido. Pueblo v. Ríos, 71 D.P.R. 969. Aquí la policía obtuvo una orden de allanmiento. No obstante, el apelante alega que tal orden nunca puede ser obtenida.
Es indudable que, en términos generales, puede expedirse una orden para allanar vehículos así como también un ob-jeto inmóvil, como una casa. (3) Sin embargo, suponemos, sin decidirlo, que la Legislatura tuvo por miras limitar la autoridad de funcionarios judiciales a expedir órdenes de allanamiento en casos de bolita a “cualquier habitación, casa, edificio, estructura o sitio de cualquier clase”, según los enu-mera la sección 3 de la Ley núm. 220. Pero aun bajo esta suposición creemos, a la luz. de los fines de la Ley núm. 220, que la Legislatura tuvo por miras incluir los automóviles dentro de la amplia frase “sitio de cualquier clase”. Puede ser cierto que, estrictamente hablando, un automóvil no sea un “sitio”. Pero sí una persona está dentro de un automóvil, dicha persona está en cierto “sitio”. Además, la Legislatura tenía conocimiento de que el uso de automóviles era impor-tante en la operación de la bolita. Decretó que sería delito la transportación de material de bolita y dispuso la confiscación de los vehículos usados en relación con dicho juego. Seccio-nes 3 y 5 de la Ley núm. 220. En adición, el no poder alla-nar los automóviles perjudicaría grandemente la aplicación de la Ley núm. 220. Los boliteros podrían simplemente es-conder su material en los automóviles y burlar la policía. No podemos decir que fué la intención de la Legislatura llegar a este resultado. Visto lo anterior, creemos que es una in-terpretación razonable de la frase “sitio de cualquier clase”, usada en el contexto de la sección 3 y a la luz de la Ley núm,. *887220 en su totalidad, el decir que tal frase incluye los auto-móviles. Por tanto, la orden no era nula porque ordenaba el allanamiento de un automóvil.
La cuarta y última contención referente al allanamiento es que el juez municipal que la expidió “carecía de jurisdicción” para expedirla, bajo el artículo 506 del Código de Enjuiciamiento Criminal, ya que éste no podía determinar • con certeza que el vehículo se encontraba en dicha fecha dentro de la jurisdicción de la corte. No estamos conformes. La declaración jurada decía que el acusado se dedicaba a la bolita en la ciudad de Ponce, y usaba el automóvil para ese fin en Ponce. La orden estaba dirigida a “cualquier agente de orden público en el distrito de Ponce, Puerto Rico”. (4) Por consiguiente podía, y fué, válidamente ejecutada en Ponce. (5)
El siguiente señalamiento es que la evidencia fué insuficiente para establecer la culpabilidad del acusado fuera de duda razonable. La prueba del Pueblo fué al efecto de que nada se encontró en el automóvil o en su gaveta, sino que debajo del automóvil, entre el chasis y el tanque de gasolina, se encontraron un paquete de listas de bolita y algunos talonarios de bolipul. La prueba de la defensa fué que un cabo de la policía colocó un pedazo de papel sobre el hormigón de la calle, se hincó de rodillas y llamó a un policía para que lo cogiera. La corte inferior resolvió el conflicto en la evidencia a favor del Pueblo. El testimonio de los testigos del Pueblo, creído por la corte inferior, era suficiente para sostener la convicción del acusado.

La sentencia del tribunal de distrito será confirmada.


O Hemos corregido la versión en castellano de la ley, sustituyéndola por una traducción más precisa.


(2)La sección 8 prescribe en parte como sigue: “Cuando la Policía Insular de Puerto Rico o la fuerza especial de investigación que por esta Ley se crea, previa orden de allanamiento expedida por magistrado com-petente, cuando tal orden fuere necesaria, sorprendiere a una o varias personas en cualquier habitación, casa, edificio, estructura o sitio de cual-quier clase, que se esté dedicando a la manipulación de los juegos conocidos por ‘Bolita’, ‘Boli-pool’, combinaciones clandestinas relacionadas con los ‘Pools’ o bancas de los hipódromos de Puerto Rico y loterías clandestinas, deberá, después de incautarse de todos los implementos, monedas, artefac-tos, materiales y enseres, dar traslado del asunto al Fiscal del Distrito Judicial correspondiente, para que se proceda contra dicha persona o per-sonas de conformidad con las disposiciones de esta Ley.” (Bastardillas nuestras.)


(3) Véanse Brinegar v. United States, 338 U.S. 160; Husty v. United States, 282 U.S. 694; Carroll v. United States, 267 U.S. 132; Best v. Commonwealth, 268 S.W. 1088 (Ky., 1925); Anotación, 92 L.ed. 221; 1 Alexander, Law of Arrest, págs. 560, 595 et seq.; Cornelius, Search and Seizure, 2da. ed., págs. 200 et seq. Cf. Pueblo v. Guzmán, 34 D.P.R. 117.


(4) Pueblo v. Tonje, supra; Pueblo v. Aybar, 68 D.P.R. 6.


(5)La Ley núm. 432, Leyes de Puerto Rico, 1950 ((1) pág. 1127), todavía no estaba en vigor.